Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-32 and 37 directed to inventions non-elected without traverse.  Accordingly, claims 24-32 and 37 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bower et al (20110041715) is regarded as the closest prior art of record.  
Bower teaches flexographic links. 
Bower, abstract, teaches a flexographic printing composition which comprises a carrier-swellable particle composition, where the flexographic printing composition is an aqueous printing composition and the carrier is water. The use of surfactant in an amount of at least 0.5% by weight of the ink composition enhances printed density and/or reduces mottling in solid printed areas.
Bower, paragraph 15 of the PGPUB, teaches a flexographic printing composition comprising a functional component and a carrier characterised in that it further comprises a carrier-swellable polymer particulate material. 
Bower, paragraph 40 of the PGPUB, teaches the swellable particles preferably have a particle size defined by a mean diameter in the range 200 to 800 nm.
Bower, paragraph 62 of the PGPUB, teaches the inks comprising a functional material are preferably colorants can be dye-based or pigment-based.
Bower, paragraph 54 of the PGPUB, teaches it is preferable that the quantity of functional material, such as a colorant, namely pigment or dye, in an ink composition is from about 0.1 wt % to about 50 wt %. 
Bower, paragraph 66 of the PGPUB, teaches the dispersant is an optional ingredient used to pre pare the dispersed pigment concentrate. Dispersants which could be used in the present invention include sodium dodecyl sulfate. 
Bower, paragraph 67 of the PGPUB, teaches the pigment particles have a mean particle size of 0.3 um or less, more preferably 0.15 um or less.
A surfactant as taught by Bower reads on a dispersant as claimed. 
Sodium dodecyl sulfate as taught by Bower reads on a salt as claimed. 
Colorant particles as taught by Bower reads on pigment core particles as claimed. 
Sodium dodecyl sulfate as taught by Bower is the same salt as claimed and therefore it would be expected that the sodium dodecyl sulfate as taught by Bower would have the same structural features and additional structural features as claimed. 
The composition as taught by Bower is the same composition as claimed and therefore it would be expected that the composition as taught by Bower would have the dispersant molecules of said dispersant surround, and associated with, an outer surface of said pigment core particles to form a dispersant envelope;
wherein individual hydrophobic carbon chains of said salt are associated with said dispersant molecules in said dispersant envelope; the dispersant-laden particles being dispersed within said aqueous carrier medium as claimed. 
Bower does not teach a first ratio of the salt to a nominal surface area of at least one of (i) the pigment core particles and (ii) the dispersant laden particles is at most 3.5g per 1000 m2 as claimed in claim 1. 
There is no motivation in Bower to have a first ratio of the salt to a nominal surface area of at least one of (i) the pigment core particles and (ii) the dispersant laden particles is at most 3.5g per 1000 m2 as claimed in claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	6/27/22